UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Capital Spectrum Fund The fund's portfolio 1/31/14 (Unaudited) COMMON STOCKS (77.2%) (a) Shares Value Aerospace and defense (3.2%) General Dynamics Corp. 1,999,695 $202,589,100 Airlines (3.5%) Delta Air Lines, Inc. 1,885,100 57,702,911 Japan Airlines Co., Ltd. (Japan) (UR) 3,297,100 166,516,942 Banking (4.6%) Citigroup, Inc. 2,230,000 105,768,900 JPMorgan Chase & Co. 3,146,400 174,184,704 Metro Bank PLC (acquired 1/15/14, cost $18,283,280) (Private) (United Kingdom) (F) (RES) (NON) 858,926 17,438,043 Biotechnology (4.0%) Cubist Pharmaceuticals, Inc. (NON) 3,502,572 256,002,987 Sequenom, Inc. (NON) (S) 7,302 16,576 Cable television (13.1%) DISH Network Corp. Class A (NON) 14,974,655 844,271,049 Chemicals (3.5%) Agrium, Inc. (Canada) 576,400 50,204,440 LyondellBasell Industries NV Class A 934,597 73,608,860 OM Group, Inc. (NON) 334,178 10,807,317 Potash Corp. of Saskatchewan, Inc. (Canada) 1,067,400 33,430,968 W.R. Grace & Co. (NON) 619,356 58,417,658 Commercial and consumer services (1.3%) Priceline.com, Inc. (NON) 73,700 84,378,393 Computers (1.5%) SanDisk Corp. 816,300 56,773,665 Western Digital Corp. 481,800 41,516,706 Conglomerates (3.8%) Siemens AG (Germany) 1,916,912 242,918,386 Consumer finance (2.0%) Home Loan Servicing Solutions, Ltd. (Cayman Islands) 1,563,257 32,078,034 Ocwen Financial Corp. (NON) 2,232,700 98,551,378 Consumer goods (0.6%) Coty, Inc. Class A 2,820,900 38,053,941 Consumer services (0.8%) Bigfoot GmbH (acquired 8/2/13, cost $17,431,755) (Private) (Brazil) (F) (RES) (NON) 793 13,273,103 Zalando AG (acquired 9/30/13, cost $43,001,689) (Private) (Germany) (F) (RES) (NON) 959 36,439,285 Electric utilities (0.3%) FirstEnergy Corp. 614,400 19,347,456 Electronics (5.3%) L-3 Communications Holdings, Inc. 1,360,678 151,130,505 Micron Technology, Inc. (NON) 8,242,100 189,897,984 Financial (2.1%) Ally Financial, Inc. (NON) 9,283 73,335,700 Leucadia National Corp. 2,368,098 64,720,118 Health-care services (3.7%) Humana, Inc. 497,503 48,407,042 UnitedHealth Group, Inc. 2,632,600 190,284,328 Household furniture and appliances (0.9%) Select Comfort Corp. (NON) (AFF) 3,485,239 57,053,362 Investment banking/Brokerage (0.8%) Charles Schwab Corp. (The) 2,055,000 51,005,100 Medical technology (1.2%) Harbinger Group, Inc. (NON) 3,588,419 42,630,418 STAAR Surgical Co. (NON) (S) 777,859 12,772,445 United Continental Holdings, Inc. (NON) 408,900 18,743,976 Oil and gas (1.4%) Gulfport Energy Corp. (NON) 1,452,302 88,517,807 Pharmaceuticals (8.1%) Biospecifics Technologies Corp. (NON) 32,426 735,746 Jazz Pharmaceuticals PLC (NON) (AFF) 3,021,205 458,195,950 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 1,451,800 64,793,834 Real estate (1.4%) Altisource Residential Corp. (Virgin Islands) 2,738,151 82,144,530 American Homes 4 Rent 144A Class A (F) (R) 585,750 9,770,310 Restaurants (0.1%) Famous Dave's of America, Inc. (NON) 12,501 210,142 Popeyes Louisiana Kitchen, Inc. (NON) 202,366 8,145,232 Software (1.5%) Microsoft Corp. 2,598,300 98,345,655 Technology services (2.7%) Global Eagle Entertainment, Inc. (NON) (S) (AFF) 4,297,040 68,795,610 Google, Inc. Class A (NON) 87,481 103,312,437 Telecommunications (4.3%) EchoStar Corp. Class A (NON) 5,832,354 274,295,609 Tobacco (1.5%) Altria Group, Inc. 1,550,100 54,594,522 Philip Morris International, Inc. 490,000 38,288,600 Total common stocks (cost $3,877,035,973) CORPORATE BONDS AND NOTES (1.5%) (a) Principal amount Value Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 $6,000,000 $6,135,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 3,500,000 3,325,000 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2023 5,000,000 4,862,500 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 371,500 373,358 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,580,000 1,795,275 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 8,885,000 9,751,288 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 1,300,000 1,625 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 2,960,000 3,448,400 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 (FWC) 10,265,000 10,547,288 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 1,365,000 1,504,913 First Data Corp. 144A company guaranty sr. unsec. notes 10 5/8s, 2021 2,500,000 2,725,000 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 7,715,000 7,059,225 Harbinger Group, Inc. 144A sr. unsec. notes 7 3/4s, 2022 15,000,000 14,962,497 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 2,840,000 2,967,800 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 7,110,000 5,332,500 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,000,000 3,345,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 4,130,000 4,573,975 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,670,000 1,786,900 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 6,825,410 7,217,871 United Continental Holdings, Inc. company guaranty sr. unsec. notes 6s, 2020 5,000,000 5,037,500 Total corporate bonds and notes (cost $94,543,627) PREFERRED STOCKS (0.5%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 8,000 $7,742,750 LightSquared LP Ser. A, 9.75% pfd. (acquired 4/10/13, cost $27,890,558) (In default) (F) (RES) (NON) 25,253 27,600,032 Total preferred stocks (cost $35,694,308) SENIOR LOANS (0.5%) (a) (c) Principal amount Value Altisource Solutions SARL bank term loan FRN Ser. B, 5 3/4s, 2020 (Luxembourg) $2,967,500 $2,989,756 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 5,011,312 4,813,992 FMG Resources, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2019 (Australia) 4,142,667 4,187,980 Home Loan Servicing Solutions, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 (Cayman Islands) 1,990,000 2,022,338 Mach Gen, LLC bank term loan FRN 10.77s, 2015 (PIK) 5,577,436 3,262,800 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,300,000 2,334,500 Travelport, LLC bank term loan FRN 9 1/2s, 2016 7,139,270 7,374,273 Travelport, LLC bank term loan FRN 6 1/4s, 2019 4,342,345 4,435,979 Total senior loans (cost $31,989,087) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Global Eagle Entertainment, Inc. 1/31/18 $11.50 859,187 $4,553,691 Solvay SA 144A (Belgium) 10/25/15 0.00 32,407 4,531,945 Total warrants (cost $6,377,120) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Bonds 4 5/8s, February 15, 2040 (i) $156,000 $188,698 U.S. Treasury Inflation Protected Securities 3 5/8s, April 15, 2028 (i) 647,099 891,457 2 1/2s, January 15, 2029 (i) 1,675,235 2,043,971 U.S. Treasury Notes 2s, February 15, 2023 (i) 66,000 63,532 U.S. Treasury Notes 1 3/8s, February 28, 2019 (i) 1,173,000 1,170,502 Total U.S. treasury obligations (cost $4,358,160) SHORT-TERM INVESTMENTS (20.7%) (a) Principal amount/shares Value Federal Home Loan Bank unsec. discount notes with an effective yield of 0.10%, March 28, 2014 $50,000,000 $49,992,361 Federal Home Loan Bank unsec. discount notes with an effective yield of 0.09%, February 14, 2014 27,301,000 27,300,113 Federal Home Loan Bank unsec. discount notes with effective yields ranging from 0.09% to 0.10%, April 2, 2014 56,770,000 56,766,367 Federal Home Loan Mortgage Corp. unsec. discount notes with an effective yield of 0.13%, July 22, 2014 15,000,000 14,995,770 Federal Home Loan Mortgage Corp. unsec. discount notes with an effective yield of 0.12%, July 1, 2014 20,939,000 20,933,828 Federal Home Loan Mortgage Corp. unsec. discount notes with an effective yield of 0.10%, April 8, 2014 15,000,000 14,998,935 Federal Home Loan Mortgage Corp. unsec. discount notes with effective yields ranging from 0.09% to 0.10%, April 14, 2014 75,038,000 75,032,147 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.14%, October 1, 2014 50,000,000 49,970,000 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.09%, April 2, 2014 25,930,000 25,928,340 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.06%, February 5, 2014 33,236,000 33,235,760 Interest in $150,000,000 joint tri-party repurchase agreement dated 1/31/14 with BNP Paribas Securities Corp. due 2/3/14 - maturity value of $57,000,190 for an effective yield of 0.04% (collateralized by various mortgage backed securities and a U.S. Treasury note with coupon rates ranging from 1.000% to 5.000% and due dates ranging from 5/15/14 to 6/20/42, valued at $153,000,038) 57,000,000 57,000,000 Interest in $244,542,000 joint tri-party repurchase agreement dated 1/31/14 with Deutsche Bank Securities, Inc. due 2/3/14 - maturity value of $57,662,144 for an effective yield of 0.03% (collateralized by a mortgage backed security with a coupon rate of 3.000% and a due date of 11/15/42, valued at $249,432,841) 57,662,000 57,662,000 Putnam Cash Collateral Pool, LLC 0.15% (d) shares 3,741,400 3,741,400 Putnam Money Market Liquidity Fund 0.04% (AFF) shares 174,831,051 174,831,051 Putnam Short Term Investment Fund 0.07% (AFF) shares 219,260,903 219,260,903 U.S. Treasury Bills with an effective yield of 0.13%, April 17, 2014 $35,000,000 34,997,865 U.S. Treasury Bills with an effective yield of 0.12%, December 11, 2014 70,000,000 69,948,620 U.S. Treasury Bills with an effective yield of 0.12%, September 18, 2014 (SEG) 35,000,000 34,986,210 U.S. Treasury Bills with an effective yield of 0.11%, July 24, 2014 (SEG) 35,000,000 34,990,445 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 25,000,000 24,998,800 U.S. Treasury Bills with an effective yield of 0.09%, May 29, 2014 35,000,000 34,996,360 U.S. Treasury Bills with an effective yield of 0.09%, February 6, 2014 25,000,000 24,999,670 U.S. Treasury Bills with an effective yield of zero %, June 26, 2014 (i) 1,167,000 1,166,767 U.S. Treasury Bills with effective yields ranging from 0.12% to 0.13%, November 13, 2014 70,000,000 69,958,700 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.16%, October 16, 2014 70,000,000 69,968,990 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.13%, August 21, 2014 50,000,000 49,982,750 Total short-term investments (cost $1,332,453,205) TOTAL INVESTMENTS Total investments (cost $5,382,451,480) (b) FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $141,802,454) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 2/19/14 $136,543,231 $141,802,454 $5,259,223 Total FUTURES CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 10 yr (Short) 32 $4,024,000 Mar-14 $(11,810) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $6,428,407,001. (b) The aggregate identified cost on a tax basis is $5,383,894,638, resulting in gross unrealized appreciation and depreciation of $1,163,549,662 and $73,421,273, respectively, or net unrealized appreciation of $1,090,128,389. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $94,750,463, or 1.5% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $274,547,776 $99,716,725 $66,718 $174,831,051 Putnam Short Term Investment Fund * 213,143,066 1,120,477,349 1,114,359,512 90,757 219,260,903 Altisource Residential Corp. † — 4,447,615 — 568,962 — Global Eagle Entertainment, Inc. † # — 29,297,017 — — 68,795,610 Jazz Pharmaceuticals PLC † — 20,665,167 1,167,659 — 458,195,950 Select Comfort Corp. 63,421,042 10,385,471 — — 57,053,362 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. # In connection with the purchase of shares of this issuer by another fund managed by Putnam Management on October 21, 2013, Putnam Management, on behalf of the fund, other funds managed by Putnam Management and certain other affiliated entities and individuals (the “Other Putnam Investors”), entered into a Voting Rights Waiver Agreement with the issuer. Pursuant to the Agreement, the fund and the Other Putnam Investors have agreed to waive on a pro rata basis all voting rights in respect of any voting securities issued by the issuer that exceed, in the aggregate, 4.99% of the total voting rights exercisable by the issuer’s outstanding voting securities. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,617,970. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $3,741,400, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 761,000 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $4,024,000 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $226,469,243 $— $— Capital goods 202,589,100 — — Communication services 1,118,566,658 — — Conglomerates 242,918,386 — — Consumer cyclicals 184,062,173 — — Consumer staples 139,292,437 — 49,712,388 Energy 88,517,807 — — Financials 608,452,764 83,106,010 17,438,043 Health care 1,031,208,908 — — Technology 709,772,562 — — Transportation 242,963,829 — — Utilities and power 19,347,456 — — Total common stocks Corporate bonds and notes — 96,752,915 — Preferred stocks — 35,342,782 — Senior loans — 31,421,618 — U.S. treasury obligations — 4,358,160 — Warrants 4,553,691 4,531,945 — Short-term investments 394,091,954 938,552,198 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,259,223 $— Futures contracts (11,810) — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of April 30, 2013 Accrued discounts/premiums Realized gain/(loss) Change in net unrealized appreciation/(depreciation)† Purchases Sales Net transfers in and/or out of Level 3 Balance as of January 31, 2014 Common stocks *: Consumer staples
